895 F.2d 1230
Bob GEARY;  Robert Silvestri;  Dennis Mark;  MelissaGundrun;  Wayne Johnson;  David Soule;  Max Woods;  PeterJohnson;  Robert Gebert;  Election Action;  TerenceFaulkner;  and Sudi Trippet, Plaintiffs-Appellees,v.Louise RENNE, San Francisco City Attorney;  DianneFeinstein, San Francisco Mayor;  Board of Supervisors, Cityand County of San Francisco;  City and County of SanFrancisco, and Jay Patterson, San Francisco Registrar ofVoters, Defendants-Appellants.
No. 88-2875.
United States Court of Appeals,Ninth Circuit.
Feb. 6, 1990.

Prior report:  880 F.2d 1062
Before GOODWIN, Chief Judge, and BROWNING, WALLACE, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, LEAVY, TROTT, FERNANDEZ and RYMER, Circuit Judges.


1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.